El Jnf/z Asociado Sil Wolf,
emitió la opinión del tribunal.
El demandante, ó sea El Pueblo de Puerto Rico entabló una demanda ante el Tribunal de--Distrito de Humacao contra 'Pascual Eorrás y otros, para el cobro de mil qui-nientos dollars, importe de una fianza prestada por los demandados. Los hechos aparecen suficientemente de la sentencia y. dictamen del Tribunal inferior,- que son co-mo siguen-: :
“Este asunto lia venido ante la Corté, en virtud del señalamien-to heclio para este día, estando presentes, el demandante, represen-tado por el Fiscal, y los demandados por su abogado Sr. López Lan-drón.
“En este caso, el. Fiscal del Distrito de Humacao, como represen-tante del Pueblo ¡de Puerto 'Rico, entabla una «demanda contra Pas-cual Borrás como principal, y Doña Juana Borrás y Don Juan Bo-rras y Llacer, como fiadores, sobre -confiscación de la fianza presta-da por estos últimos, en virtud de liabér violado el Sr. Pascual Bo-rras la Ley de Rentas Internas y las condiciones de. la fianza pres-tada -por los fiadores á favor del Pueblo de Puerto Rico. El Sr. Fiscal alega que -el Sr. Pascual Borrás, dejó de anotar ciento treinta *413galones de ron en los libros sobre fabricación é importación !de mer-cancías .despachadas que, -en cumplimiento de las reglas del Depar-tamento de Tesorería, fueron entregados al Sr. Borras, para lle-var las cuentas de-su alambique, violando de este modo', no solamente la ley, -sino también las condiciones de la fianza prestada y firmada por-sus fiadores.
“El abogado de los demandados, -alega en su reconvención, q-ue el Sr. Borrás, con motivo -de -haber entrado los agentes de Rentas In-ternas, en su fabrica, llevándose los libros y ordenando la parali-zación de-su industria, lia, sufrido los daños y peí,inicios consiguien-tes, los cuales reclama del Pueblo de Puerto Rico.
“Resulta-probado del juicio celebrado en este día, que Juana Bo-rrás y Juan Borrás y Llacer, prestaron .una fianza por Don Pas-cual Borrás, Á favor de El Pueblo de Puerto-Rico, de conformidad, entre otras, con las siguientes condiciones:
“'Que dedicándose el referido Pascual Borrás á la destilación de ron, .y siendo su propósito continuar en la elaboración de dicho, líquido, en el término municipal de Cáguas, Puerto Rico, con si-tuación de la destilería en barrio una cuarta milla oeste de ('aguas, y siendo la firma social, á cuyo nombre se elabora dicho ron, “Santa Catalina,” por tanto, si el referido Pascual Borrás pagase ó man-dase á. pagar, como (preda previsto por las leyes de Rentas internas de P.. R., de acuerdo con un acta de la Asamblea Legislativa de P. R., aprobada en enero 31 de 1901, y titulada “Un proyecto de, ley para proveer de Renta al Pueblo de P. R., y para otros fines,”-la suma de sesenta centavos por cada galón de ron ó ron de malagueta, y la suma de ochenta centavos por cada galón ó fracción de" galón de líquidos alcohólicos destilados, manufacturados y despachados de dicha destilería, para la venta ó consumo en Puerto Rico, por medio de fijación y cancelación de sellos.”
“La fianza dice además:
“Y harán entrada correcta en un ’libro de registro de entradas y salidas, que será facilitado por el Tesorero, el número exacto de galones de ron ú otros líquidos alcohólicos -destilados, que existan en -dicha fábrica en la fecha en que le sea entregado dicho registro; haciendo diaria y puntualmente entradas en el Registro referido,.del número de galones (de ron ú otros líquidos alcohólicos destilados - y manufacturados durante las veinte y cuatro horas que anteceden.”
“•La misma fianza -dice en otro sitio:
.Permitirán a los Agentes de Rentas Internas de la Tesorería, la .libre entrada en la destilería y les facilitarán la oportunidad más *414amplia para inspeccionar todos los libros y cuentas corrientes, to-das la' existencias de ron ú otros líquidos alcohólicos destilados y de los alambiques y toda maquinaria y la libre entrada é inspección de todos los edificios y locales pertenecientes á dicha destilería, y darán contestación verdadera á todas las preguntas que se hagan por dichos agentes, con referencia á la fabricación y despacho de ron n otros líquidos alcohólicos destilados en dicha fábrica; ó de la misma en general cumplirán completa y fielmente todas las pres-cripciones de las leyes de Rentas Internas de P. R., y con los regla-mentos que hayan sido ó fuesen promulgados por el Tesorero de P. R. para la debida ejecución de dichas leyes de rentas internas, y de conformidad con las mismas: y además, no permitirán que el solar ó terreno en el cual dicha destilería esté situada, ni ninguna parte de dicho terreno, ni ninguna parte de dicha maquinaria, ni de la uiateria prima utilizada en dicha manufactura de ron ú otros líquidos alcohólicos destilad'os, ni ninguna existencia de rom ú otros, líquidos alcohólicos destilados, sean hipotecados ni embaí-gados durante el tiempo en que se ocupe en el ejercicio de dicha destilería, entonces, cumplidas estas' prescripciones, esta obligación será nnla; en caso contrario, permanecerá en vigor. ’ ’
“•Después de prestada esta fianza, los Agentes de Rentas Internas, según aparece de la prueba, entraron en la fábrica de ron del Sr. Borrás, y encontraron que dicho Sr. Borrás, dejó de anotar en los libros entregados por el Tesorero, ciento treinta galones de ron que tenía en existencia, violando así, no solamente la Ley, sino los tér-minos de la fianza prestada á favor del Pueblo de Puerto Rico.
“Respecto á la reconvención entablada por la parte contraria, ó sea por la parte demandada, consta que los Agentes de Rentas In-ternas entraron en la fábrica' del Sr. Borrás, y por haber encontrado las violaciones de las leyes ya citadas, se posesionaron de los libros del Tesorero, haciendo constar al mismo tiempo al Sr. Borrás, que, como se llevaban los citados libros, no podía seguir fabricando ron ni otra clase de licores, y en su consecuencia fue paralizada la industria.
“Pero siendo esto un acto legal, autorizado por las reglas del De-partamento de Tesorería, -dichos Agentes obraron de acuerdo con la ley, y, por lo tanto, el Pueblo de Puerto Rico no es responsable de los daños y perjuicios sufridos por el Sr. Borrás. El Sr. Bo-rrás, para hacer esa alegación contra el Pueblo de Puerto Rico, ten-drá que presentarse con las manos limpias, y tendría que demostrar, además, que no ha cometido la violación ó infracción de la que se *415le acusa. De modo que la Corte encuentra que no bay lugar en la demanda interpuesta para la reconvención del demandado. '
“La Corte encuentra también que el demandante, el Pueblo de Puerto Rico, tiene derecho á cobrar la suma de $1.500.00 oro ame-ricano, y las costas del pleito - contra los demandados, Don Pascua] Borras, Doña Juana Borrás y Don Juan Borrás y Llacer, y es or-denado que la sentencia se registre de conformidad.con lo dispuesto.”
El apelante consigna en su alegato tres motivos de. error.
lo.— Que El Pueblo de Puerto Pico no ha probado los he-chos consignados en la demanda.
2o— Que el Pueblo de Puerto Rico no tenía derecho á co-brar el importe total de la lianza, sino solamente los da-ños y perjuicios sufridos por él, á consecuencia de la omi-sión. por parte de Pascual Borrás, de anotar en su libro el exacto número de galones de ron, según lo .exigía la ley. 3o. — Que los demandados han probado que debían haber-se deducido de la reclamación, del demandante, los daños v perjuicios por ellos sufridos.
Aunque en los autos aparece una moción, pidiendo un nuevo juicio no hay nada que demuestre que el Tribunal inferior liatya dictado resolución alguna con respecto á dicha moción. En la misma moción se anuncia la apela-ción de la sentencia para ante este Tribunal. También constan las notas del taquígrafo con respecto á las decla-raciones de los testigos, pero no está claro si forman parte de los autos. No ha.y pliegos de excepciones en el presente caso. El apelante no so ha valido de los métodos que, para la presentación de pruebas, en las apelaciones, están pieseiitas por el capítulo V del Código de Enjuiciamiento Civil sobre excepciones ó por el capítulo VI sobre nuevos juicios. La sección 214 de dicho código es un tanto ambi-gua en la copia inglesa, al usar las palabras “to sustain it” (para sostenerla) pero el sentido de la sección entera es suficientemente claro: “When the objection is to the insufficient of the evidence,the objection must specify the *416particulars in which-such evidence is alleged to be msuffi cient”. Este es el texto ingles, omitiendo las palabras to sustain it” (para sostenerla), que traducido al castellano, dice lo que sigue: ‘ ‘ Cuando la excepción se basa en la insu-ficiencia de la prueba, la objeción deberá precisar los par-ticulares en que se funde la alegación de la insuficiencia de la prueba”. El texto español, es una traducción de las pa-labras (cm inglés) anteriormente citadas, y no es am-biguo.
Bu la causa que ante nos pende, no hay m objeción ni excepción; por lo tanto, no hay posibilidad para que este Tribunal pueda apreciar las pruebas ó determinar si e pueblo de Puerto Rico ha probado su causa, según se alega. No"consta nada en los autos, que demuestre que los ape-lantes hayan presentado á lá corte inferior, objeción al-guna fundada en la insuficiencia de la prueba. El resto de la sección 214 excluye la idea de que las notas del ta-quígrafo formen parte de los autos, y dice: “sólo se ex-pondrá lo sustancial de las notas de las pruebas, tomadas por el taquígrafo”.
Uno de los fines de las'objeciones y de las excepciones es el de notificar errores á la parte contraria y al Tiibu-nal, para que tengan una oportunidad para la corrección de los mismos, antes de que se resuelva la causa. Toda intención debe interpretarse.' á favor de la sentencia, y debe estimarse que El Pueblo de Puerto Rico ha probado suficientemente los hechos consignados en su demanda.
Técnicamente la misma razón pudiera aplicarse al se-gundo motivo de error, puesto que no hay nada en la de-manda ni en la sentencia, que demuestre que la suma co-brada no era el importe de los daños y perjuicios sufri-dos por El Pueblo de Puerto Rico; pero como el fiscal en su alegato é informe oral, admitió que el valor de los se-llos debidos, era mucho menos que mil quinientos dollars, procederemos á Considerar la cuestión.
*417Tomando el texto de la fianza literalmente, no puede haber duda de que dice: que si la persona á cuyo favor se da la fianza, infringe cualquiera de sus estipulaciones, entonces el importe total mencionado en dicha fianza, es debido y pagadero por los fiadores. Hay cosas estipula-das en la fianza, en cuyo caso, si Borrás hubiese faltado en el cumplimiento de las mismas, hubiese sido muy difí-cil si no imposible, para el G-o merino, de demostrar per-juicio alguno. Por ejemplo: que el principal, ó sea la persona á cuyo favor se da la fianza, anotará en el registro la fecha y el importe de cada compra de sellos de rentas internas, y el lugar en donde los compró; que permitirá á los agentes de Rentas Internas de la Tesorería la libre en-trada en la destilería y les facilitará la oportunidad más amplia para inspeccionar todos los libros y cuentas co rrientes, todas las existencias de ron ú otros líquidos alco-hólicos destilados, y de los alambiques y toda maquinaria, y la libre entrada é inspección de todos los edificios y locales pertenecientes á dicha destilería, etc. No sería fácil determinar los daños y perjuicios procedentes de una violación de disposiciones como las citadas.
La sección 1058 del Código Civil dispone:
‘'Las obligaciones que nacen de los contratos, tienen fuerza de ley entre las partes contratantes, y deben cumplirse al tenor de los mismos. ’
La sección 1120 dispone: que
“En las obligaciones con cláusula penal, la pena sustituirá á la indemnización de daños y al abono de intereses en caso de falta de cumplimiento, si otra cosa no se hubiese pactado. ’ ’
Si estos preceptos han de seguirse, entonces no puede haber duda de qtie el Tribunal inferior no incurrió en error, al dictar sentencia para el pago de la suma total. Nosotros no podemos estar de acuerdo con el abogado del apelante en que la fianza esté designada solamente para *418responder de los daños y perjuicios reales y probables que el G-qbierno.pudiera sufrir. La.forma en que fue re-dactada,.' 'sería suficiente para demostrar lo contrario; pero cuando se tiene presente que la fianza es dada para la protección de Rentas Internas entonces se liace evidente que el cumplimiento, de sus disposiciones fue designado como castigo y advertencia, como sucede generalmente con las fianzas dadas de acuerdo con la 1030 Dorsheimer v. United States, 7 Vallace 173; Clark v. Barnard 108 U. S. 454 et seq.
L.a sección 358 del Código Político es la autoridad en virtud de la cual el Tesorero de Puerto Rico exigió la fian-za á Borrás y á sus fiadores. Dicha sección da al Tesorero amplia facultad para exigir fianzas á los fabricantes, y limita, el montante de dichas fianzas al cincuenta por ciento del yalor del producto anual.
En el informe oral, se hizo referencia á la práctica de los Tribunales americanos, de limitar la reclamación del demandante, al cobro de los daños y perjuicios .realmen-te demostrados por él. Originalmente, no fue así; pero gradualmente los Tribunales de equidad impidieron que el demandante recobrase más que el importe de los daños y perjuicios sufridos por él, siendo la idea de equidad, la compensación; y los Tribunales de ley después aplica-ron el mismo principio. Esto queda indicado en la causa de Clark v. Barnard, anteriormente citada, en cuya pá-gina 457 el Tribunal dice lo que sigue:.
“De consiguiente, cuando la ley lia impuesto una pena ó con-fiscación. de bienes sobre la comisión ú omisión de ciertos actos, los Tribunales de equidad no intervendrán para mitigar la pena ó .con-fiscación, si ban sido incurridos, porque sería en contravención de la expresión directa de la voluntad legislativa.”
En la causa de Dorsheimer v. United States, el tribunal dice:
“El objeto de las penas impuestas á las personas que tratan de *419defraudar las Rentas públicas, es de efectuar el cobro de los dere-chos e impuestos. Ellas icausan un efecto in ierrorem á las personas á cuyos escrúpulos de conciencia no son suficientes para equilibrar sus esperanzas de lucro.”
También se indicó en el informe oral, y se admitió por el fiscal que Borrás había sido declarado culpable del de-lito que se le imputaba y que se le había impuesto una mul-ta de quinientos dollars, alegándose que la acción, criminal debía ser un impedimento para lá acción civil. La sección 2 del Código de Enjuiciamiento Civil dice:
Cuando la violación de un .derecho permita el ejercicio de am-bas acciones, la Civil y la Criminal, el derecho de ejercer la una, no impide el derecho de ejercer la otra.”
El mismo principio se expresa en Bishop’s New Criminal Law, Yol. 1, Section 266, paragraph 3;
Lno que ha sufrido criminalmente toda la pena, no puede, en un procedimiento civil, alegar este hecho ó como impedimento, ó, como ordinariamente sucede, en mitigación, del pago de daños y perjuicios. ”
En la citada obra, también se procede á demostrar las limitaciones de esta doctrina; pero dichas limitaciones no afectan á la causa de que se trata. Y la doctrina ha sido enunciada por Bishop, en la sección 990.
El tercer motivo de error no puede ser considerado por nosotros, por las mismas razones que se han consignado en la discusión del primer motivo de error. Nosotros creemos que el Tribunal inferior no incurrió en error, al decir que Borrás, para poder entablar una reconven-ción, tendría que comparecer ante el Tribunal, con las . manos limpias. Además, no comprendemos como Borrás pudiera tener una acción contra el pueblo de Puerto Rico con motivo de los actos de sus agentes, cuyos actos eran contrarios á la ley. Dicho Borrás tendría que pro-ceder contra ellos. Tampoco podría en esta demanda que *420lia sido entablada contra él y sus fiadores, presentar una reclamación individual, que iludiera tener contra el de-mandante.
Por estas razones debe confirmarse la sentencia del Tribunal inferior.

Confirmada.

Jueces concurrentes! Sres. Presidente Quiñones y Asociados, Hernández, Pignoras y MacLeary.